Appellant urges that the evidence did not measure up to the standard required where the State relies on circumstantial evidence to support the conviction. Many cases are cited by appellant in his motion for rehearing in which this court has felt called upon to hold the evidence *Page 212 
inadequate. No two cases are alike upon the facts, and each one must necessarily stand or fall upon the record of the particular case. Where evidence is contradictory and the verdict shows that the jury accepted the State's evidence as true, the case must be viewed in the strongest light for the State in determining the question of the sufficiency of the testimony. To our minds the evidence for the State shows the following facts: The animal charged to have been stolen was a red Durham yearling. It was killed in the road, and the body placed in a car, the tracks of which were well defined in the road at that point. They were followed to a point where the remains of the animal were found. It had not been skinned, but the entrails and paunch had been taken out and thrown in some nearby brush. The hind quarters had been removed and taken away. From the point where the disemboweled carcass was found the same car tracks heretofore mentioned were followed to appellant's house, where the car was standing in the yard. The car belonged to appellant. In the car was blood and red hair. Blood was upon the shoes and clothing of appellant. He told the officers the car had not been loaned to anyone the night before; that he had the key to the car in his possession during such time. The circumstances thus proven by the State point unerringly to appellant as the perpetrator of the theft. On the trial appellant denied having blood on his clothing and shoes, and claimed to have loaned his car to another party on the night in question — this was discounted by the jury, and should not be weighed by us against the State in passing upon the sufficiency of the evidence.
Believing the case was correctly disposed of originally, the motion for rehearing is overruled.
Overruled.
         ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.